EXHIBIT ANADIGICS, INC. APPOINTS MARIO RIVAS AS CEO INTERIM CEO GILLES DELFASSY TO STAY ON AS CHAIRMAN OF THE BOARD 30-year industry veteran brings extensive semiconductor and wireless communications experience to CEO role WARREN, NJ, January 15, 2009— ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, today announced the appointment of Mario Rivas as president and chief executive officer. He will assume the position on February 1. Gilles Delfassy, who has served the company as interim CEO since August 2008, will continue as chairman of the board. Rivas, 54, most recently served as CEO of Quartics, a fabless semiconductor and software company based in Irvine, CA. Prior to that, he was a senior executive at AMD where he led the computing solutions group. Rivas also managed the wireless communications business of Philips Semiconductor as well as its foundry operations, purchasing, and assembly and test. He spent the bulk of his career at Motorola, Inc., with responsibilities in both semiconductor and wireless communications. He holds master’s degrees in semiconductor physics and business from Rensselaer Polytechnic Institute. Delfassy said of Rivas’ appointment, “I am excited to have Mario join the company as our new CEO. His extensive experience in the wireless semiconductor industry and his longstanding track record of driving business growth and leading successful operations will be invaluable as we move forward. He also brings deep knowledge of our specific markets and customers. I am confident that under his leadership we will accelerate the progress we’ve made in predictably delivering leading-edge products to our customers. I look forward to working with him.” Lew Solomon, chair of the governance and nominating committee, said on behalf of the Board, “Gilles has done an outstanding job leading ANADIGICS through this important transition, putting us on a path to successfully rebound and grow. We are pleased he will stay on as chairman so we will continue to benefit from his leadership and insight. We believe Mario brings the ideal skills and experience to effectively lead this company going forward.” Rivas commented, “I am honored and excited to serve as the CEO of ANADIGICS as I have long been impressed with their innovative technology and products. The company is well known in the industry for its best-in-class power amplifiers, tuners and splitters, and they’re in the sweet spot of the large and growing wireless and broadband markets. I am committed to put our customers at the heart of everything we do and to continue ANADIGICS’ journey toward operational excellence, so we can fully support our partners and realize this company’s great potential.” About
